Citation Nr: 1212856	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertensive cardiovascular disease (claimed as hypertension).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the benefit sought on appeal. 

A Board videoconference hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) in October 2007.  A transcript of the hearing has been associated with the claims file.

In September 2008, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development has been completed.  The claim has now been returned to the Board for appellate review.

In September 2006, VA received the Veteran's substantive appeal concerning the denial of his claim for service connection for asthma.  However, a rating decision dated in January 2011 (located in the Veteran's Virtual VA file) granted that claim.  To date, the Veteran had not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (determining that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  See 38 C.F.R. § 20.200 (2011).


FINDING OF FACT

The Veteran's current hypertensive cardiovascular disease is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's hypertensive cardiovascular disease, to include hypertension, have been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


II. Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to the first element of a current disability, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101(Note 1) (2011). 

Since hypertension is considered a chronic condition, it may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R.   §§ 3.307 , 3.309.  A compensable (10 percent) disability rating for hypertension is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control. 38 C.F.R. § 4.104 , DC 7101. 

Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a disorder was "noted" during the active military service; (2) evidence of post-service continuity of the same symptomatology; and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the post-service symptomatology.  Evidence of a chronic disorder must be medical, unless it relates to a disorder to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current disorder to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(e).  If a Veteran was exposed to an herbicide agent during his active military service, certain diseases shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

III.  Analysis

The Veteran asserts that his hypertension is due to his active military service, to include as due to herbicide exposure and environmental hazards.  For the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and grant his claim.

Initially, the Board notes that the Veteran has a current diagnosis of hypertensive cardiovascular disease, which was diagnosed at the December 2008 VA examination.  Therefore, the central issue is whether this condition had its onset in service or became manifest to compensable degree within one year of service. 

His service treatment records (STRs) show some elevated blood pressure readings in April 1975 and November 1990.  However, his blood pressure readings were normal at July 1991, July 1992, and February 1993 treatment visits.  His blood pressure reading was also normal at his August 1993 military discharge examination.

Post-service, the Veteran was first diagnosed with hypertension by a medical provider in 2003, approximately ten years after his separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Nevertheless, medical evidence concerning whether his hypertension is related to service is in relative equipoise, meaning about evenly balanced for and against his claim.  In particular, there is one medical opinion for and one medical opinion against the claim. 

The favorable opinion is contained in a December 2008 VA examination report.  Following a review of the claims file, the VA examiner diagnosed the Veteran with hypertensive cardiovascular disease.  In a February 2009 VA addendum medical opinion, the December 2008 VA examiner determined that it was "at least as likely as not" that the Veteran's current hypertensive cardiovascular disease, to include hypertension, had its onset during his active military service.  As support for this medical opinion, the examiner pointed to the 1975 and 1990 in-service treatment records, which documented elevated blood pressure readings.  The examiner noted that, at those treatment visits, no medication was given to the Veteran.  The examiner stated that hypertension, if left untreated for seven to ten years, has a high risk of developing significant complications.  He indicated that more than 30 percent of those with untreated hypertension will exhibit atherosclerotic complications, and more than 50 percent will have end organ damage, from the hypertension itself.  The examiner noted that the Veteran, on his current 2D-ECHO, showed concentric LVH and ECG findings of IRBBB.  Thus, the VA examiner determined that the Veteran's current hypertensive cardiovascular disease is related to his active military service.

In contrast, another VA examiner in September 2009 determined that the Veteran's  hypertensive cardiovascular disease was not related to service.  Following a review of the claims file, without actually seeing the Veteran, this VA examiner concluded that the Veteran's current hypertensive cardiovascular disease was "less likely as not" caused by or a result of his active military service.  As support for his medical opinion, the examiner pointed to the normal in-service blood pressure readings in July 1992 and February 1993.  He also noted that the Veteran was not diagnosed with hypertension until 2003.  Therefore, he determined that it was less likely as not that the Veteran's hypertension had its onset during his active military service or during the one-year period after he left the military service in August 1993.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board gives slightly more weight to the positive nexus opinion of the December 2008 VA examiner than the negative opinion of the September 2009 VA examiner.  Both VA examiners reviewed the claims file prior to forming their medical opinions.  However, the September 2009 VA examiner did not physically examine or interview the Veteran.  Direct communication with an examinee to obtain a full and complete profile may influence an examiner's ultimate conclusion concerning the etiology of a condition.  Additionally, in forming his medical opinion, the September 2009 VA examiner did not address the positive nexus opinion already of record.  Thus, the Board places slightly greater probative value on the favorable medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand).

However, even if these opinions are of equal probative value, the evidence would be considered evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt and his claim granted.  See Ashley v. Brown, 6 Vet. App. 52, 59  (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Hence, service connection for hypertensive cardiovascular disease is granted.


ORDER

The claim for service connection for hypertensive cardiovascular disease, to include hypertension, is granted.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


